SECOND

AMENDMENT

 TO

 PROMISSORY NOTE







This Second Amendment to the Promissory Note (“Amendment”), by and between
NU-MED PLUS, INC., a Utah corporation (the “Company”) and Smith Corporate
Services, Inc. (“SCS”) and dated November 14, 2012, is entered into on this 27th
day of September 2013, on the following terms and conditions:




PREMISES:




A.     On November 14, 2012, the Company entered in a promissory note with SCS
for $100,000 which was convertible into shares of the Company’s common stock
(the “Note”) which was subsequently amended on August 20, 2013, to clarify
certain restrictions on conversion.




B.

The Company is in the process of finalizing another note with SCS which will
also be convertible into shares of the Company’s common stock.  In an effort to
remove any uncertainty as to the conversion amounts, the Company and SCS want to
set the conversion related to this Note as the same as the new note to SCS.
 Accordingly, the Company and SCS want to enter into this Amendment to reflect
the understandings and agreements as to the conversion of the Note.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:




1)  Conversion.  Subject to, and in compliance with, the provisions contained
herein, the Holder of this Note, or its assigns is entitled, at its or his
option, at any time prior to maturity of the Note, or in case this Note or some
portion hereof shall have been called for prepayment or considered in default as
defined in the Note, then, in respect of this Note or such portion hereof, to
convert this Note (or any portion of the principal amount hereof), into validly
issued, fully paid and nonassessable shares (calculated as to each conversion to
the nearest share) of common stock, par value $0.001 per share, of the Company,
(the “Common Stock” or “Shares”) at the rate of one Share for each one cent
($0.01) of principal and accrued but unpaid interest of the Note (“Conversion
Price”), subject to such adjustment in such conversion price, if any, as may be
required by the provisions of this Note, by surrender of this Note, duly
endorsed (if so required by the Company) or assigned to the Company or in blank,
to the Company at its offices, accompanied by written notice to the Company,
that the Holder hereof elects to convert this Note or, if less than the entire
principal amount hereof is to be converted, the portion hereof to be converted.
 On conversion, no adjustment for interest is to be made, but if any Holder
surrenders this Note for conversion between the record date for the payment of
any installment of interest and the next interest payment date, the holder of
such Note when surrendered for conversion shall be entitled to payment of the
interest thereon from the last preceding record date for interest through the
date of conversion which the registered holder is entitled to receive on such
conversion date.  No fraction of Shares will be issued on conversion, but
instead of any fractional interest, the Company will pay cash adjustments as
provided herein. Following receipt of the written notice of intention to convert
the Note, the Company shall take such steps as it deems appropriate to permit
conversion of the Note as specified herein without registration or qualification
under applicable federal and state securities laws.  The Company shall reserve
for issuance that number of shares necessary to permit the conversion of this
Note.  All shares of 





--------------------------------------------------------------------------------

Common Stock that shall be issuable on conversion shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.  The issuance of
certificates for shares of the Common Stock on conversion of this Note shall be
made without charge to the Holder hereof for any documentary stamp or similar
taxes that may be payable in respect of the issue or delivery of such
certificates, provided that the Company shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of this Note and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.




2)   Holder's Restriction on Conversion.




a)

 The Company shall not affect any conversion of this Note, and a Holder shall
not have the right to convert any portion of this Note, to the extent that after
giving effect to the conversion set forth on the applicable notice of
conversion, such Holder (together with such Holder's Affiliates, and any other
person or entity acting as a group together with such Holder or any of such
Holder's Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(A) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by such Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without  limitation, any other notes or
the warrants) beneficially owned by such Holder or any of its Affiliates. Except
as set forth in the preceding sentence, for purposes of this section, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this section applies, the determination of whether this
Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a notice of conversion shall be deemed to be the Holder's determination of
whether this Note may be converted (in relation to other securities owned by
such Holder together with any Affiliates) and which principal amount of this
Note is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a notice of conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this section, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (A) the Company's most
recent Form 10-Q or Form 10- K, as the case may be; (B) a more recent public
announcement by the Company; or (C) a more recent notice by the Company or the
Company's transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two business days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
such Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The "Beneficial Ownership
Limitation" shall be 4.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder; provided
however, until such time as Holder has reduce its ownership to less than 4.9% of
the number of shares of Common Stock outstanding, the Beneficial Ownership
Limitation shall be 9.9% of the number of shares of Common Stock outstanding
immediately 





--------------------------------------------------------------------------------

after giving effect to the issuance of shares of Common Stock issuable upon
conversion of this Note. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Amendment to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
openly give-effect to such limitation. The limitations contained in this section
shall apply to a successor holder of this Note.




b)

Forced Conversion. Notwithstanding anything herein to the contrary, if a Change
of Control or a Fundamental Transaction, as herein defined occur, the Company
shall within three (3) business days of such event or notice of such event
deliver a written notice to the Holder (a "Forced Conversion Notice" and the
date such notice is delivered to the Holder, the "Forced Conversion Notice
Date") to cause the Holder to convert, up to a principal amount of this Note
equal to all or part of such Holder's pro-rata portion of the Forced Conversion
Amount, it being understood that the "Conversion Date" for purposes of this
Section 9 shall be deemed to occur on the record date for such event (the
"Forced  Conversion Date"). As to each Holder, a Forced Conversion Notice shall
contain the aggregate Forced Conversion Amount, such Holder's pro-rata portion
of such amount, confirmation of the satisfaction of the conditions set forth
above, and the portion of such Holder's pro-rata portion of the Forced
Conversion Amount to be converted on each Forced Conversion Date. The Company
may not deliver a Forced Conversion Notice, and any Forced Conversion Notice
delivered by the Company shall not be effective in regards to a Change of
Control transaction, unless at the closing of the transaction triggering the
Forced Conversion, the Company would no longer be subject to Section 12(g) or
12(b) or the Exchange Act or the Company will cease to exist or substantially
all of the Company’s assets are being sold as part of such transaction or the
consideration being received by the Holder will not be shares of Common Stock of
the Company at the closing of the triggering event.  Although Holder will be
deemed to own the Shares as of the Record Date of such action, Holder will have
no voting rights related to such Shares on such date and shall not vote the
Shares on the transaction triggering the forced conversion, but instead, for
voting purposes, the Shares shall be deemed unissued or if required by statute
be voted by the board of director of the Company in the same manor (i.e. for or
against) as the majority of the Company’s shares are voted; provided that, any
transaction requiring a supermajority vote must receive a supermajority vote of
the outstanding common shares of the Company along with other voting shares as
if the Shares of Holder were not outstanding prior to voting the Shares of
Holder in favor of a triggering transaction. "Change of Control Transaction"
means the occurrence after the date hereof of any of (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 51% of the voting securities of the
Company, or (ii) the Company merges into or consolidates with any other Person,
or any Person merges into or consolidates with the Company and, after giving
effect to such transaction, the stockholders of the Company immediately prior to
such transaction own less than 66% of the aggregate voting power of the Company
or the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three year period of
more than one-half of the members of the Company's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above. Fundamental Transaction
shall include (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant





--------------------------------------------------------------------------------

to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one (1) share of Common Stock (the "Alternate Consideration"). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note consistent with the foregoing provisions
and evidencing the Holder's right to convert such Note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 10(e) and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.




3)   Other Inconsistent Provisions Hereby Amended.   Any other provisions of the
Agreement which are inconsistent with the terms of this Amendment described
above, shall be deemed to be amended consistent therewith.  All other terms and
conditions of the Agreement shall remain unchanged and in full force and effect.




4)

Ratification.

Except as expressly amended hereby, the terms of the Note are hereby ratified
and approved as originally written.




5)     Counterparts.   This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.




Capitalized terms not otherwise defined herein have the meanings given to such
terms in the above referenced Note.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




NU-MED PLUS, INC.




By: /s/ Jeffrey L. Robins

      Name: Jeffrey L. Robins

      Title: President




Smith Corporate Services, Inc.




By: /s/ Karl Smith

     A Duly Authorized Officer



